UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4830
ALLEN ARCHIE HURLEY,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                  Andre M. Davis, District Judge.
                        (CR-01-404-AMD)

                      Submitted: June 16, 2004

                       Decided: July 14, 2004

 Before WILLIAMS, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Alan R. L. Bussard, Towson, Maryland, for Appellant. Thomas M.
DiBiagio, United States Attorney, Andrew G. W. Norman, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. HURLEY
                              OPINION

PER CURIAM:

   Allen Archie Hurley was convicted at a bench trial of conspiracy
to commit bank robbery, 18 U.S.C. § 371 (2000), bank robbery, 18
U.S.C. § 213(a),(d),(f) (2000), use of a firearm in the commission of
a crime, 18 U.S.C. § 924(c) (2000), disqualified possession of a fire-
arm and ammunition, 18 U.S.C. § 922(g)(1) (2000), possession and
disposal of a stolen car, 18 U.S.C. § 2313 (2000), and witness tamper-
ing, 18 U.S.C. § 1512(b)(1) (2000). Hurley raises four issues on
appeal. Because we find no error, we affirm his convictions and sen-
tence.

   First, Hurley asserts that the district court erred in denying his
motions for judgment of acquittal because testimony offered by Olga
Jacobs, an unindicted co-conspirator, was inherently unreliable, and
without her testimony, there was insufficient evidence to support the
verdict. A verdict must be upheld on appeal if there is substantial evi-
dence in the record to support it. Glasser v. United States, 315 U.S.
60, 80 (1942). In evaluating the sufficiency of the evidence, we do not
review the credibility of witnesses, and we assume the factfinder
resolved all contradictions in the testimony for the government.
United States v. Sun, 278 F.3d 302, 313 (4th Cir. 2002). The uncor-
roborated testimony of one witness or an accomplice may be suffi-
cient to sustain a conviction. United States v. Wilson, 115 F.3d 1185,
1190 (4th Cir. 1997).

   The district court recognized in its pronouncement of the verdict
after a bench trial that Jacobs’ testimony was not sufficient to estab-
lish the charged crimes, but found that Jacobs’ testimony was corrob-
orated by the Government’s evidence from independent sources as to
every material matter. The district court, after hearing independent
corroboration, then credited Jacobs’ testimony. A review of the Gov-
ernment’s evidence satisfies us that the district court did not err in
relying on Jacobs’ testimony. The district court properly denied Hur-
ley’s motions for judgment of acquittal.

  Second, Hurley asserts the district court erred when it failed to
approve the production of a subpoenaed witness at government
                       UNITED STATES v. HURLEY                         3
expense. The trial judge’s denial of an indigent defendant’s request
to have a witness transported to court is reviewed for abuse of discre-
tion. United States v. Espinoza, 641 F.2d 153, 159 (4th Cir. 1981).
Hurley sought the appearance of an aged and physically impaired wit-
ness who had witnessed one of Hurley’s overt acts in furtherance of
his bank-robbing conspiracy and had provided a description to a gov-
ernment sketch artist, but had little memory of the events in question.
Although the district court did not compel the production of this wit-
ness, it did accept a proffer from the defense of the anticipated testi-
mony. Because the credibility of the sketch was not in question — the
sketch was not introduced as identification evidence — the district
court concluded that the witness’s testimony was irrelevant. On
appeal, Hurley has failed to show that this conclusion was incorrect.
Because Hurley was not deprived of relevant, material testimony from
the witness that was vital to his defense, Washington v. Texas, 388
U.S. 14, 16 (1967), the district court did not abuse its discretion by
refusing to direct the United States Marshals to bring the witness to
court.

   Third, Hurley asserts the denial of his motions for return of prop-
erty allegedly removed by jailers during transport from one facility to
another during his pre-trial detention and his subpoena request for the
Marshals’ tapes of the lock up area violated his due process rights by
interfering with his preparation for trial. The denial of a request for
the return of property pursuant to Rule 41(g) is reviewed for abuse of
discretion. Ramsden v. United States, 2 F.3d 322, 324 (9th Cir. 1993).
The property was described as letters written by Jacobs, a Govern-
ment witness, that incriminated her and exonerated Hurley. The dis-
trict court allowed Hurley to use the purported content of the letters
to cross-examine Jacobs. Hurley does not assert that the court or the
Government interfered with his ability to challenge Jacobs’ testimony
based on the content of the letters. The district court did not abuse its
discretion.

   Finally, Hurley challenges the admissibility of evidence of his pre-
vious convictions for five bank robberies in Maryland in 1992, and
the robberies of five banks in Pennsylvania in 2001 that he had not
been convicted of prior to trial. A district court may admit "[e]vidence
of other crimes, wrongs, or acts for the purpose of proving motive,
opportunity, intent, preparation, plan, knowledge, identity, or absence
4                     UNITED STATES v. HURLEY
of mistake or accident, but not to prove the character of a person in
order to show action in conformity therewith." Fed. R. Evid. 404(b).
Rule 404(b) is an inclusionary rule, excluding only evidence that
solely proves criminal disposition. United States v. Sanchez, 118 F.3d
192, 195 (4th Cir. 1997). This Court reviews the district court’s deci-
sion to admit evidence of prior bad acts under Fed. R. Evid. 404(b)
for abuse of discretion. See United States v. Mark, 943 F.2d 444, 447
(4th Cir. 1991). Rule 404(b) decisions are not reversed unless they are
arbitrary or irrational. United States v. Powers, 59 F.3d 1460, 1464-
65 (4th Cir. 1995). The district court admitted the evidence of the
1992 robberies as relevant to an issue other than character and neces-
sary to corroborate the identity testimony of Jacobs. The evidence
was reliable and as required by Federal Rule of Evidence 403, its pro-
bative value was not substantially outweighed by its prejudicial
nature. See United States v. Queen, 132 F.3d 991, 995 (4th Cir. 1997).
The 2001 Pennsylvania robberies arose out of the same series of
transactions as the charged offense, and completed the story of the
chain of bank robberies. See United States v. Kennedy, 32 F.3d 876,
885 (4th Cir. 1994). The district court did not abuse its discretion in
admitting evidence of the other robberies.

   Accordingly, we affirm Hurley’s convictions. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument will not aid
in the decisional process.

                                                          AFFIRMED